It is insisted by the state on this application for rehearing that the provisions of the Acts of 1915, p. 386 et seq., which is relied on in this opinion, have no application to the case made by the record; that the proceeding is controlled exclusively by section 97 of the same act; and that no right of appeal from such proceeding is authorized. To this contention there appear to be two good and sufficient answers.
1. While the state's petition alleges that the county board, in assessing and revaluing the property of the Lovelace Lumber Company, acted in pursuance of the order of the state board to add 10 per centum to the total tax valuation of the real estate in Conecuh county, the record before us fails to show that this allegation was made good by proof; and hence we cannot presume against the finding of the circuit judge that the county board did act in pursuance of the given order of the state board, made by virtue of section 97 of that act.
The assessment from which the appeal was prosecuted fails to show on its face that it was made in pursuance of the order of the state board, and there is no proof aliunde the face of the assessment records to show that the county board, in making that particular assessment or revaluation, was acting by virtue or in pursuance of the order of the state board. It therefore is not made to appear on this record, except by a mere averment of the petition, that the county was acting under or in accordance with the order of the state board in making the assessment appealed from.
2. Section 36c of the Revenue Act of 1911 (Acts 1911, p. 186) provides that an appeal will lie from any "final assessment" *Page 446 
made by any officers, board, or tribunal, charged with the duty of revising or reviewing assessments. The Revenue Act of 1915 did not repeal this provision by express terms or by implication. On the other hand, the legislative intent not to do so finds expression in section 287 of the Revenue Act of 1915 (page 486 of Acts 1915), which reads as follows:
"Sec. 287. All laws in conflict with the provisions of this act are hereby repealed; provided, that all provisions of existing laws relating to taxation and revenues, which are not in conflict with the provisions of this act are not hereby repealed."
We find no provision in the Acts of 1915, which repeals the pertinent provisions of the Act of 1911, expressly or by necessary implication. The quoted section of the last act, together with other provisions, show that it was not the purpose of the later act to repeal all the revenue laws of the state, and to make it the exclusive law of the state on the subject; but it was intended, as declared by the Legislature, to amend the revenue laws of the state.
The pertinent clause of the Act of 1911 not being repealed, it follows that the assessment in question was an appealable order, and that the circuit court had jurisdiction. The application for a writ of prohibition must be denied.
Application for rehearing overruled.